Name: Council Decision (EU) 2017/790 of 25 April 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: land transport;  deterioration of the environment;  European construction;  environmental policy;  international affairs
 Date Published: 2017-05-09

 9.5.2017 EN Official Journal of the European Union L 119/16 COUNCIL DECISION (EU) 2017/790 of 25 April 2017 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Annex XX (Environment) to the EEA Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1) in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex XX (Environment) to the EEA Agreement. (3) Regulation (EU) No 510/2011 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Commission Delegated Regulation (EU) No 205/2012 (4) is to be incorporated into the EEA Agreement. (5) Commission Implementing Regulation (EU) No 293/2012 (5) is to be incorporated into the EEA Agreement. (6) Commission Delegated Regulation (EU) No 114/2013 (6) is to be incorporated into the EEA Agreement. (7) Commission Delegated Regulation (EU) No 1047/2013 (7) is to be incorporated into the EEA Agreement. (8) Regulation (EU) No 253/2014 of the European Parliament and of the Council (8) is to be incorporated into the EEA Agreement. (9) Commission Delegated Regulation (EU) No 404/2014 (9) is to be incorporated into the EEA Agreement. (10) Commission Implementing Regulation (EU) No 410/2014 (10) is to be incorporated into the EEA Agreement. (11) Commission Implementing Regulation (EU) No 427/2014 (11) is to be incorporated into the EEA Agreement. (12) Annex XX (Environment) to the EEA Agreement should therefore be amended accordingly. (13) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment to Annex XX (Environment) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 25 April 2017. For the Council The President I. BORG (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (OJ L 145, 31.5.2011, p. 1). (4) Commission Delegated Regulation (EU) No 205/2012 of 6 January 2012 amending Annex II to Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to the data source and the data parameters to be reported by Member States (OJ L 72, 10.3.2012, p. 2). (5) Commission Implementing Regulation (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 98, 4.4.2012, p. 1). (6) Commission Delegated Regulation (EU) No 114/2013 of 6 November 2012 supplementing Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to rules for the application for a derogation from the specific CO2 emissions targets for new light commercial vehicles (OJ L 38, 9.2.2013, p. 1). (7) Commission Delegated Regulation (EU) No 1047/2013 of 21 August 2013 amending Commission Delegated Regulation (EU) No 114/2013 for the purpose of correcting the 2010 average specific CO2 emissions specified for the manufacturer Piaggio (OJ L 285, 29.10.2013, p. 1). (8) Regulation (EU) No 253/2014 of the European Parliament and of the Council of 26 February 2014 amending Regulation (EU) No 510/2011 to define the modalities for reaching the 2020 target to reduce CO2 emissions from new light commercial vehicles (OJ L 84, 20.3.2014, p. 38). (9) Commission Delegated Regulation (EU) No 404/2014 of 17 February 2014 amending Annex II to Regulation (EU) No 510/2011 of the European Parliament and of the Council as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (OJ L 121, 24.4.2014, p. 1). (10) Commission Implementing Regulation (EU) No 410/2014 of 23 April 2014 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (OJ L 121, 24.4.2014, p. 21). (11) Commission Implementing Regulation (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 125, 26.4.2014, p. 57). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦ of ¦ amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1) is to be incorporated into the EEA Agreement. (2) Commission Delegated Regulation (EU) No 205/2012 of 6 January 2012 amending Annex II to Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to the data source and the data parameters to be reported by Member States (2) is to be incorporated into the EEA Agreement. (3) Commission Implementing Regulation (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Commission Delegated Regulation (EU) No 114/2013 of 6 November 2012 supplementing Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to rules for the application for a derogation from the specific CO2 emissions targets for new light commercial vehicles (4) is to be incorporated into the EEA Agreement. (5) Commission Delegated Regulation (EU) No 1047/2013 of 21 August 2013 amending Commission Delegated Regulation (EU) No 114/2013 for the purpose of correcting the 2010 average specific CO2 emissions specified for the manufacturer Piaggio (5) is to be incorporated into the EEA Agreement. (6) Regulation (EU) No 253/2014 of the European Parliament and of the Council of 26 February 2014 amending Regulation (EU) No 510/2011 to define the modalities for reaching the 2020 target to reduce CO2 emissions from new light commercial vehicles (6) is to be incorporated into the EEA Agreement. (7) Commission Delegated Regulation (EU) No 404/2014 of 17 February 2014 amending Annex II to Regulation (EU) No 510/2011 of the European Parliament and of the Council as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (7) is to be incorporated into the EEA Agreement. (8) Commission Implementing Regulation (EU) No 410/2014 of 23 April 2014 amending Implementing Regulation (EU) No 293/2012 as regards the monitoring of CO2 emissions from new light commercial vehicles type-approved in a multi-stage process (8) is to be incorporated into the EEA Agreement. (9) Commission Implementing Regulation (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (9) is to be incorporated into the EEA Agreement. (10) Annex XX to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The following is inserted after point 21av (Directive 2009/33/EC of the European Parliament and of the Council) of Annex XX to the EEA Agreement: 21aw. 32011 R 0510: Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (OJ L 145, 31.5.2011, p. 1), as amended by:  32012 R 0205: Commission Delegated Regulation (EU) No 205/2012 of 6 January 2012 (OJ L 72, 10.3.2012, p. 2),  32014 R 0253: Regulation (EU) No 253/2014 of the European Parliament and of the Council of 26 February 2014 (OJ L 84, 20.3.2014, p. 38),  32014 R 0404: Commission Delegated Regulation (EU) No 404/2014 of 17 February 2014 (OJ L 121, 24.4.2014, p. 1). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) The following subparagraph shall be added in Article 7(2): If the pool includes only manufacturers established in the EFTA States, the manufacturers shall file the information with the EFTA Surveillance Authority. If the pool includes at least one manufacturer established in the Union and at least one manufacturer established in the EFTA States, the manufacturers shall file the information with the Commission and the EFTA Surveillance Authority.. (b) The following subparagraph shall be added in Article 7(3): The EFTA Surveillance Authority shall notify manufacturers established in the EFTA States.. (c) The following subparagraph shall be added in Article 7(4): If the pool includes only manufacturers established in the EFTA States, the manufacturers shall jointly inform the EFTA Surveillance Authority. If the pool includes or is extended to include at least one manufacturer established in the Union and at least one manufacturer established in the EFTA States, the manufacturers shall jointly inform both the Commission and the EFTA Surveillance Authority.. (d) In Article 7(5), the words Articles 101 and 102 TFEU shall read Articles 53 and 54 of the EEA Agreement and the word Union shall read EEA. (e) In Article 7(7) and Article 10(1), the words or the EFTA Surveillance Authority shall be inserted after the word Commission. (f) The data reported by the EFTA States shall also be kept in the central register referred to in Article 8(4). (g) The following subparagraph shall be added in Article 8(4): The EFTA Surveillance Authority shall make the calculations set out in the first subparagraph for manufacturers established in the EFTA States and notify each manufacturer established in the EFTA States in accordance with the second subparagraph.. (h) Without prejudice to Protocol 1 to the Agreement, in Article 8(5) and (6), Article 11(3), (4), (5) and (6), the words or the EFTA Surveillance Authority, as the case may be, shall be inserted after the word Commission. (i) The following subparagraphs shall be added in Article 9(1): Where the manufacturer or pool manager is established in an EFTA State, the EFTA Surveillance Authority shall impose the excess emissions premium. The amounts of the excess emissions premium shall be distributed between the Commission and the EFTA Surveillance Authority proportionally to the share of the registrations of new light commercial vehicles in the EU or in the EFTA States, respectively, relative to the total number of new light commercial vehicles registered in the EEA.. (j) The following subparagraphs shall be added in Article 9(3): The European Commission shall use its established means for collecting excess emissions premiums as stipulated in Commission Decision 2012/99/EU under paragraph 1 also in relation to the registrations in EFTA States of manufacturers established in the EU. The EFTA Surveillance Authority shall determine the means for collecting excess emissions premiums under paragraph 1. These means shall be based on the Commission's means.. (k) The following subparagraph shall be added in Article 9(4): For the EFTA States, the EFTA States shall determine the allocation of the amounts of the excess emissions premium.. (l) Without prejudice to Protocol 1 to the Agreement, in Article 11(2), the words , or, in the case of a manufacturer established in the EFTA States, to the EFTA Surveillance Authority, shall be inserted after the word Commission. (m) The following subparagraph shall be added in Article 12(2): Suppliers or manufacturers established in the EFTA States shall send applications pursuant to this Article to the Commission. The Commission shall give the same priority to such applications as to other applications pursuant to this article.. (n) The following subparagraph shall be added in Article 12(4): Commission Decisions approving innovative technologies pursuant to this Article are generally applicable and shall be incorporated into the EEA Agreement.. (o) This Regulation shall not apply to Liechtenstein. 21awa. 32012 R 0293: Commission Implementing Regulation (EU) No 293/2012 of 3 April 2012 on monitoring and reporting of data on the registration of new light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 98, 4.4.2012, p. 1), as amended by:  32014 R 0410: Commission Implementing Regulation (EU) No 410/2014 of 23 April 2014 (OJ L 121, 24.4.2014, p. 21). The provisions of the Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) In Articles 9 and 10, the words , or, in the case of a manufacturer established in the EFTA States, to the EFTA Surveillance Authority, shall be inserted after the word Commission. (b) Article 10 (a) (3) shall not apply as regards the EFTA Surveillance Authority. 21awb. 32013 R 0114: Commission Delegated Regulation (EU) No 114/2013 of 6 November 2012 supplementing Regulation (EU) No 510/2011 of the European Parliament and of the Council with regard to rules for the application for a derogation from the specific CO2 emissions targets for new light commercial vehicles (OJ L 38, 9.2.2013, p. 1), as amended by:  32013 R 1047: Commission Delegated Regulation (EU) No 1047/2013 of 21 August 2013 (OJ L 285, 29.10.2013, p. 1). The Regulation shall, for the purposes of this Agreement, be read with the following adaptations: (a) Without prejudice to Protocol 1 to the Agreement, in Article 6(1), the words , or the EFTA Surveillance Authority, as the case may be, shall be inserted after the word Commission. (b) Article 6(2) and the email set out in Annex I shall not apply as regards the EFTA Surveillance Authority. 21awc. 32014 R 0427: Commission Implementing Regulation (EU) No 427/2014 of 25 April 2014 establishing a procedure for the approval and certification of innovative technologies for reducing CO2 emissions from light commercial vehicles pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (OJ L 125, 26.4.2014, p. 57).. Article 2 The texts of Regulations (EU) No 510/2011 and (EU) No 253/2014, Delegated Regulations (EU) No 205/2012, (EU) No 114/2013, (EU) No 1047/2013 and (EU) No 404/2014 and Implementing Regulations (EU) No 293/2012, (EU) No 410/2014 and (EU) No 427/2014 in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 3 This Decision shall enter into force on [ ¦], provided tht all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 145, 31.5.2011, p. 1. (2) OJ L 72, 10.3.2012, p. 2. (3) OJ L 98, 4.4.2012, p. 1. (4) OJ L 38, 9.2.2013, p. 1. (5) OJ L 285, 29.10.2013, p. 1. (6) OJ L 84, 20.3.2014, p. 38. (7) OJ L 121, 24.4.2014, p. 1. (8) OJ L 121, 24.4.2014, p. 21. (9) OJ L 125, 26.4.2014, p. 57. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]